COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-227-CV


$2,764.00 CURRENT MONEY                                             APPELLANT
OF THE UNITED STATES AND
VARIOUS PERSONAL PROPERTY

                                              V.

THE STATE OF TEXAS                                                    APPELLEE


                                          ------------

            FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      David Barela is attempting to appeal a post-answer default judgment of

property forfeiture dated April 2, 2007. Barela did not file his notice of appeal

until May 28, 2008, over a year after the date of the judgment.         Because

appellant did not file any motions that would have extended the appellate




      1
          … See T EX. R. A PP. P. 47.4.
deadlines, his notice of appeal was due May 2, 2007.2 See T EX. R. A PP. P.

26.1(a).

      On July 1, 2008, we notified appellant of our concern that we might not

have jurisdiction over the appeal and informed him that unless he or any party

desiring to continue the appeal filed with this court a response on or before July

11, 2008 showing a reasonable explanation for the late filing of the notice of

appeal, this appeal would be dismissed for want of jurisdiction. See T EX. R.

A PP. P. 42.3(a), 44.3. The State filed a motion to dismiss on July 2, 2008.

Appellant filed a response indicating that he received timely notice of the

judgment but contending that because he was unaware of the appellate

deadlines, the appeal should be continued.

      The times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or a timely filed extension request, we

must dismiss the appeal. See T EX. R. A PP. P. 25.1(b), 26.3; Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997). Because appellant’s notice of appeal was




      2
        … Appellant’s notice of appeal is also untimely for purposes of a
restricted appeal. See T EX. R. A PP. P. 26.1(c).

                                        2
not timely filed, we dismiss this appeal for want of jurisdiction. See T EX. R.

A PP. P. 42.3(a), 43.2(f).




                                          PER CURIAM




PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: August 21, 2008




                                      3